 


 HR 430 ENR: TANF Extension Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 430 
 
AN ACT 
To extend the program of block grants to States for temporary assistance for needy families and related programs through June 30, 2019. 
 
 
1.Short titleThis Act may be cited as the TANF Extension Act of 2019.  2.Extension of the Temporary Assistance for Needy Families Program and related programs through June 30, 2019 Activities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through June 30, 2019, in the manner authorized for fiscal year 2018, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
